  Exhibit 10.3


 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of November
1, 2019, by and between Cerecor, Inc., a Delaware corporation (“Cerecor”) and
Aytu Bioscience Inc., a Delaware corporation (the “Company”). Capitalized terms
used but not defined herein are used as they are defined in the Purchase
Agreement (as defined below).
 
RECITALS:
 
A.           Cerecor owns beneficially and of record the shares of capital stock
set forth opposite its name on Schedule A hereto (such shares of capital stock,
together with any other shares of capital stock of the Company acquired by
Cerecor after the date hereof and during the term of this Agreement, being
collectively referred to herein as the “Subject Securities”).
 
B.           Upon the date hereof, Cerecor and the Company have consummated that
certain Asset Purchase Agreement, dated as of October 10, 2019 (the “Purchase
Agreement”) between Cerecor and the Company.
 
C.           Pursuant to its agreement under the Purchase Agreement and in order
to facilitate the consummation of the Merger Agreement (as defined below),
Cerecor has entered into this Agreement and agrees to be bound hereby.
 
NOW THEREFORE, in consideration of the promises and the covenants and agreements
set forth below, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Agreement to Vote Shares. At any meeting of stockholders of the Company or at
any adjournment thereof that may take place between now and the date that is
twelve (12) months from the date hereof (the “Agreement Period”), in any action
by written consent or in any other circumstances upon which Cerecor’s vote,
consent or other approval is sought during such period relating to that certain
Agreement and Plan of Merger, dated as of September 12, 2019, by and among the
Company, Innovus Pharmaceuticals, Inc., a Nevada corporation, and the other
parties thereto (the “Merger Agreement”), Cerecor shall vote (or cause to be
voted), as applicable, all of the Subject Securities that are then entitled to
be voted (i) in favor of the proposed transactions set forth in the Merger
Agreement and (ii) against any proposal, amendment, matter or agreement that
would in any manner impede, frustrate, prevent or nullify the Merger Agreement.
Cerecor agrees that the Subject Securities that are entitled to be voted shall
be voted (or caused to be voted) as set forth in the preceding sentences whether
or not Cerecor’s vote, consent or other approval is sought and at any time or at
multiple times during the term of this Agreement.
 
2. Opportunity to Review. Cerecor acknowledges receipt of the Merger Agreement
and represents that he, she, or it has had (i) the opportunity to review, and
has read, reviewed and understands, the terms and conditions of the Merger
Agreement and this Agreement, and (ii) the opportunity to review and discuss the
Merger Agreement and this Agreement with his, her or its own advisors and legal
counsel.
 
 
1

 
 
3. Public Disclosure; Confidentiality.
 
(a) Cerecor understands that it may be the recipient of confidential information
of the Company (“Confidential Information”) during the term of this Agreement
and that such information may contain or constitute material non-public
information concerning the Company. Cerecor acknowledges that trading in the
securities of any party to this Agreement while in possession of material
nonpublic information or communicating that information to any other Person who
trades in such securities could subject the applicable party to liability under
the U.S. federal and state securities laws, and the rules and regulations
promulgated thereunder, including Section 10(b) of the Securities Exchange Act
of 1934, as amended, and Rule 10b-5 promulgated thereunder. Cerecor agrees that
it and its Affiliates will not disclose Confidential Information in its
possession, nor will it trade in the securities of the Company while in
possession of material nonpublic information or at all until Cerecor and its
Affiliates can do so in compliance with all applicable laws and without breach
of this Agreement.
 
(b) If Cerecor is required to disclose any Confidential Information by legal
process, Cerecor shall: (a) take reasonable steps to preserve the privileged
nature and confidentiality of the Confidential Information, including requesting
that the Confidential Information not be disclosed to non-parties or the public;
(b) give the Company prompt prior written notice of such request or requirement
so that the Company may seek an appropriate protective order or other remedy;
and (c) cooperate with the Company (at the Company’s expense) to obtain such
protective order. In the event that such protective order or other remedy is not
obtained, Cerecor (or such other Persons to whom such request is directed) will
furnish only that portion of the Confidential Information which, on the advice
of Cerecor’s counsel, is legally required to be disclosed and, upon the
Company’s request, use its commercially reasonable efforts to obtain assurances
that confidential treatment will be accorded to such information.
 
4. Representations and Warranties of Cerecor. Cerecor hereby represents and
warrants as follows:
 
(a) Cerecor (i) is the record and beneficial owner of the Subject Securities,
free and clear of any liens, adverse claims, charges or other encumbrances of
any nature whatsoever (other than pursuant to (x) restrictions on transfer under
applicable securities laws, or (y) this Agreement), and (ii) does not
beneficially own any securities of the Company (including options, warrants or
convertible securities) other than the Subject Securities.
 
(b) Except with respect to obligations under the Company’s Bylaws, Cerecor has
the sole right to transfer, to vote (or cause to vote) and to direct (or cause
to direct) the voting of the Subject Securities, and none of the Subject
Securities are subject to any voting trust or other agreement, arrangement or
restriction with respect to the transfer or the voting of the Subject Securities
(other than restrictions on transfer under applicable securities laws), except
as set forth in this Agreement.
 
 
2

 
 
(c) Cerecor, if not a natural person: (i) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and
(ii) has the requisite corporate, company, partnership or other power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to comply with the terms hereof. The execution and
delivery by Cerecor of this Agreement, the consummation by Cerecor of the
transactions contemplated hereby and the compliance by Cerecor with the
provisions hereof have been duly authorized by all necessary corporate, company,
partnership or other action on the part of Cerecor, and no other corporate,
company, partnership or other proceedings on the part of Cerecor are necessary
to authorize this Agreement, to consummate the transactions contemplated hereby
or to comply with the provisions hereof.
 
(d) This Agreement has been duly executed and delivered by Cerecor, constitutes
a valid and binding obligation of Cerecor and, assuming due authorization,
execution and delivery by the other parties thereto, is enforceable against
Cerecor in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws affecting or relating to creditors’ rights
generally, and (ii) the availability of injunctive relief and other equitable
remedies.
 
(e) The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and compliance with the provisions hereof do
not and will not conflict with, or result in (i) any violation or breach of, or
default (with or without notice or lapse of time, or both) under, any provision
of the organizational documents of Cerecor, if applicable, (ii) any material
violation or breach of, or default (with or without notice or lapse of time, or
both) under any (A) statute, Law, ordinance, rule or regulation or (B) judgment,
order or decree, in each case, applicable to Cerecor or its properties or
assets, or (iii) any material violation or breach of, or default (with or
without notice or lapse of time, or both) under any material contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which Cerecor is a party or by which Cerecor or Cerecor’s assets are bound.
 
5. Termination. This Agreement shall terminate automatically upon the approval
of the Merger Agreement by the Company’s stockholders; provided, however, that
this Agreement will also terminate if the Company has elected to terminate the
Merger Agreement in accordance with its terms prior to approval of the Merger
Agreement by the Company’s stockholders. In the event of the termination of this
Agreement, this Agreement shall forthwith become null and void, there shall be
no liability on the part of any of the parties, and all rights and obligations
of each party hereto shall cease; provided, however, that no such termination of
this Agreement shall relieve any party hereto from any liability for any breach
of any provision of this Agreement prior to such termination.
 
6. Further Covenants and Assurances. During the term of this Agreement, Cerecor
hereby, to the extent permitted by Laws, waives and agrees not to exercise any
dissenters’ or appraisal rights, or other similar rights, with respect to any
Subject Securities which may arise in connection with the transactions
contemplated by the Merger Agreement.
 
 
3

 
 
7. Successors, Assigns and Transferees Bound. Without limiting Section 1 hereof
in any way, Cerecor agrees that this Agreement and the obligations hereunder
shall attach to the Subject Securities from the date hereof through the
termination of this Agreement and shall, to the extent permitted by applicable
Laws, be binding upon any Person to which legal or beneficial ownership of the
Subject Securities shall pass, whether by operation of law or otherwise,
including Cerecor’s heirs, guardians, administrators or successors, and Cerecor
further agrees to take all reasonable actions necessary to effectuate the
foregoing.
 
8. Deposit. Cerecor shall cause a counterpart of this Agreement to be deposited,
in electronic or physical form, with the Company at its principal place of
business or registered office where it shall be subject to the same right of
examination by any stockholder, in person or by agent or attorney, as are the
books and records of the Company.
 
9. Remedies. Cerecor acknowledges that money damages would be both incalculable
and an insufficient remedy for any breach of this Agreement by it, and that any
such breach would cause the Company and Cerecor irreparable harm. Accordingly,
Cerecor agrees that in the event of any breach or threatened breach of this
Agreement, the Company and Cerecor, in addition to any other remedies at law or
in equity each may have, shall be entitled to seek immediate equitable relief,
including injunctive relief and specific performance, without the necessity of
proving the inadequacy of money damages as a remedy and without the necessity of
posting any bond or other security, to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction.
 
10.  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered, or if
sent by United States certified mail, return receipt requested, postage prepaid,
shall be deemed duly given on delivery by United States Postal Service, or if
sent by e-mail or receipted overnight courier services shall be deemed duly
given on the Business Day received if received prior to 5:00 p.m. local time or
on the following Business Day if received after 5:00 p.m. local time or on a
non-Business Day, addressed to the respective parties as follows:
 
(i) 
if to the Company, to:
 
Aytu Bioscience, Inc.
373 Inverness Parkway, Suite 206
Englewood, CO 80112
Attention: Joshua Disbrow
 
with a required copy (which shall not constitute notice) to:
 
Dorsey & Whitney LLP
111 S. Main Street, Suite 2100
Salt Lake City, UT 84111
Attention: Nolan Taylor
 
 
4

 
 
(ii) 
if to Cerecor, to:
 
Cerecor, Inc.
540 Gaither Road, Suite 400
Baltimore, MD 20850
Attention: Joseph Miller
 
with a required copy (which shall not constitute notice) to:
 
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
Attention: Don Reynolds
 
 (iii) 
if to Cerecor, to the address set forth on Schedule A hereto.
 
11. Severability. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by Law, each party hereby waives any
provision of Law that renders any such provision prohibited or unenforceable in
any respect.
 
12. Entire Agreement/Amendment. This Agreement (including the provisions of the
Purchase Agreement referenced herein) represent the entire agreement of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
modified, altered or supplemented except by means of a written instrument
executed and delivered by the parties hereto.
 
13. Governing Law. This Agreement, and all claims or causes of action (whether
in contract, tort or otherwise) that may be based upon, arise out of or relate
to this Agreement or the negotiation, execution or performance of this
Agreement, shall be governed by and construed in accordance with the internal
Laws of the State of Delaware without reference to its choice of law rules. Each
party agrees that any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement shall be brought
or otherwise commenced exclusively in the Court of Chancery of the State of
Delaware or any federal court of competent jurisdiction in the State of
Delaware. Each of the parties consents to service of process in any such
proceeding in any manner permitted by the Laws of the State of Delaware, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 11 of this Agreement is
reasonably calculated to give actual notice. Each party waives and agrees not to
assert (by way of motion, as a defense or otherwise), in any such legal
proceeding commenced in such courts, any claim that such party is not subject
personally to the jurisdiction of such courts, that such legal proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such courts. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.
 
 
5

 
 
14. Counterparts. This Agreement may be executed by delivery of electronic
signatures and in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Agreement or the
terms hereof to produce or account for more than one of such counterparts.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

 
 
In Witness Whereof, the parties have caused this Agreement to be executed as of
the date first above written.
 
 

 
Cerecor
 
 
By: /s/ Joseph Miller                                   
Name: Joseph Miller

Title: Chief Financial Officer

 

 
 
 
[Signature Page to Voting Agreement]

 
 
In Witness Whereof, the parties have caused this Agreement to be executed as of
the date first above written.
 
 

 
AYTU BIOSCIENCE INC.
 
 
By: /s/ Joseph R. Disbrow             

Name: Joseph R. Disbrow

Title: Chief Executive Officer

 

 
 
 
  [Signature Page to Voting Agreement]
